DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed July 20, 2021.
Claims 1 and 10 have been amended.
Claims 3-4, 12-13, and 20 have been cancelled.
Claims 26 has been newly added.
Claims 1-2, 5-11, 14-19, and 21-26 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2021 is being considered by the examiner.
Response to Arguments
Applicant's remaining arguments filed July 20, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant respectfully submits that the claimed subject matter provides a solution to both a technical problem and a business challenge via the interaction of mobile devices and real time computing activities. The claimed subject matter facilitates a determination of a merchandise load quality issue at a merchandise shipping source. At any one time, the merchandise shipping source may have a number of third-party carriers that are delivering merchandise loads from the merchandise shipping source on several different delivery vehicles. Individuals (such as employees at shopping facilities receiving the merchandise delivery) provide merchandise load quality information and capture images regarding the loading. In one form, this real time feedback is provided to the control circuit, and when the control circuit determines a violation of the procedures regarding merchandise loading, it communicates with the merchandise shipping source so that the merchandise shipping source can immediately take corrective action to prevent repetition of this merchandise load quality violation for other third- party carriers and delivery vehicles that may be starting their deliveries. Further, Applicant respectfully submits it does so by utilizing various mobile device features and real time computing action.
Examiner respectfully disagrees. The mere nominal recitation of a mobile device, control circuits, and a database does not take the claim of the method of organizing human activity grouping. Applicant has not modified the manner in which the control circuit or mobile devices themselves operates in order to achieve the alleged technological solution. Therefore, the instant claims recital of a control circuit and mobile devices is merely the use of a computer as a tool for improved performance when receiving, analyzing, and responding to merchandise handling feedback. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under Step 2B of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).
Regarding real-time load quality reports, the receiving and transmitting of these reports in real time is not significantly more than the identified idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) ("Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made.”).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Moreover, the systems and methods recited herein are not merely groupings of certain methods of organizing human activity because humans are incapable of executing the features of the claims. Applicant submits that humans are not physically capable of managing the amount and combination of data needed to achieve the function of the recited claims. The claimed subject matter requires determinations, comparisons, identification, calculations, decisions, and instructions in real time to achieve the efficiencies obtained by the computer- related system and method of the present claims. As such, the pending claims are similar to the incorporation of the computer-implemented rules to improve on the existing technological process in the patent eligible claims in the Court of Appeals for the Federal Circuit in McRO, Inc., v. Bandai Namco Games America Inc. (Fed. Cir. 2016).
Examiner respectfully disagrees. There is nothing in the claim that suggests the amount and combination of data is not physically capable of being handled by a human. Implementation of the identified idea may be more efficient or faster using a computer, however performing an abstract idea more efficiently or faster does not impact the analysis under Step 2A. Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
Regarding the similarity of the instant claims to McRO, the identified improvements argued by applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology, therefore the claims do not propose a technological solution. See In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.) See Return Mail, Inc. v. USPS, No. 2016-1502, slip. op. at 33 (Fed. Cir. August 28, 2017) ([The claims] do not improve the functioning of the computer or barcode system itself. Instead, they apply those functionalities in the context of processing return mail.) See Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019) (the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology). Additionally, the claims in McRO improved the computer’s capabilities by reciting specific rules that provided for the automation of specific tasks that previously could not be automated, rather than reciting rules (e.g. procedures for stacking, arranging and locating, and using pallets) that merely use the computer as a tool. In Smart Sys. Innovations, the court found that, unlike McRO, implementing claimed rules on a computer does not amount to specific rules that improve a technological process, even though the claims explicitly recite rules (e.g. “at least one fare rule” and “at least one rule for a prioritization of the balance classes”). Smart Sys. Innovations, LLC v. Chi. Transit Auth., No. 1016-1233, slip. op. at 9-10, 15 (Fed. Cir. October 18, 2017). Therefore, the instant claims are more similar to the claims in Smart Sys. Innovations than the claims in McRO because the instant claims do not improve the functioning of a computer.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Additionally, assuming arguendo that the claims are considered directed to an abstract idea, Applicant further respectfully submits that the claims when considered as a whole integrate the exception into a practical application that enhances technology through a computational system comprising multiple cooperatively operating elements that work together to automatically address violations of merchandise loading procedures and to take action to prevent the propagation of such violations.
Examiner respectfully disagrees. As discussed above, the mere nominal recitation of a mobile device, control circuits, and a database does not take the claim of the method of organizing human activity grouping. Applicant has not modified the manner in which the control circuit, mobile devices, or database themselves operates in order to achieve the alleged technological solution. Therefore, the instant claims recital of a control circuit, mobile devices, and a database is merely the use of a computer as a tool for improved performance when receiving, analyzing, and responding to merchandise handling feedback.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
As stated above, in one form, the claimed subject matter facilitates a determination of a merchandise load quality issue at a merchandise shipping source and a corrective action and, once communicated, the ability to immediately institute the corrective action. A merchandise shipping source may have a significant number of third-party carriers and/or significant number of delivery vehicles that are making merchandise deliveries from the merchandise shipping source. When a merchandise delivery arrives at a shopping facility for unloading, an individual (such as an employee at the shopping facility) may provide merchandise load quality feedback information and capture images regarding merchandise loads.
If there is a merchandise load quality issue for any one delivery, it may be a common and current merchandise load quality issue that may have spread to a number of other deliveries, such as, for example, a problem with the merchandise shipping source's stacking procedures (which may have resulted in overloading of certain types of containers or certain types of pallets) or packing and arrangement procedures (such as the use of shrink wrap, load locks, and air pillows). In this circumstance, it is desirable to take immediate action to limit the propagation of this merchandise load quality issue as much as possible. So, in one form, real time feedback is provided to the control circuit, which, in turn, determines merchandise load quality violations and communicates corrective actions to the merchandise shipping source. The merchandise shipping source can immediately take corrective action to prevent repetition of this merchandise load quality violation for other third-party carriers and delivery vehicles that may be imminently scheduled to make deliveries.
Examiner respectfully disagrees. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under Step 2B of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)). Therefore, implementation of the identified idea may be more efficient or faster using a computer, however performing an abstract idea more efficiently or faster does not impact the analysis. Regarding real-time load quality reports, the receiving and transmitting of these reports in real time is not significantly more than the identified idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) ("Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made.”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-11, 14-19, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-2, 4-9, 19, and 21-26 recite a combination of devices and, therefore recite a machine.
Claims 10-11 and 14-18 recite a series of steps and, therefore, recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 10, as a whole, are directed to the abstract idea of monitoring merchandise in a supply chain, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including legal obligations and business relations) by documenting merchandise quality at certain stages of a delivery. The concept of “monitoring merchandise in a supply chain,” is described by the following limitations: procedures for handling merchandise loads, receiving identification information in a load quality report, receiving a description in a load quality report, receiving an image in a load quality report, receiving and storing load quality report information, and determining a procedure violation, and instructing procedure training or procedure revision based on the load quality report. The mere nominal recitation of a mobile device, control circuits, and a database does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 16-18 and 22-25, the claims further describe the above-identified judicial exception (the abstract idea) by reciting the following limitations: transmitting feedback information, 
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 10 recite the additional elements: a mobile device, control circuits, and a database which are used to perform the capturing, storing, transmitting, and receiving steps. The mobile device, control circuits, and database in these steps are recited at a high level of generality, i.e., as a generic mobile device performing a generic transmitting function, a generic control circuit performing a generic receiving and transmitting function, and a generic database performing a generic storing function. Additionally, these mobile device, control circuits, and database limitations are no more than mere instructions to apply the exception using a generic computer component. By reciting a shopping facility, a delivery vehicle, items on pallets in a delivery vehicle, and a delivery location at a shipping facility the claims provide a description of the field of use that limit the invention to a generic shipping field. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of monitoring a bill of lading in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipping process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a mobile device, a control circuit, and a database. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and storing information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a mobile device (Specification [0016], [0022], [0038]), a control circuit (Specification [0038]), and a database (Specification [0060]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a mobile device, a control circuit, and a database. See MPEP 2106.05(f). The claims limit the field of use by reciting a shopping facility, a delivery vehicle, items on pallets in a delivery vehicle, and a delivery location at a shipping facility configured to receive a delivery vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is 
With regards to Claims 7, 9, and 14-15, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 7, 9, and 14-15, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a website server (Specification [0040]), a smartphone (Specification [0034]), a computer tablet (Specification [0034]), a portable computer (Specification [0034]), and a database (Specification [0060]). Claim 21 recites a generic computer performing generic computer functions by reciting receiving and storing load quality reports. See MEPE 2106.05(d)(II). Claim 23 recites a generic computer performing generic computer functions by displaying geographic information. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (“As a general rule, ‘the collection, organization, and display of two sets of information on a generic display device is abstract.’"). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Remaining Claims:
With regards to Claims 2, 5-6, 8, 11, 19, and 26, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/              Primary Examiner, Art Unit 3628